Title: From George Washington to Edmund Pendleton, 22 January 1795
From: Washington, George
To: Pendleton, Edmund


        
          Dear Sir,
          Philadelphia Jany 22d 1795.
        
        From a long acquaintance with, and a sincere regard for you, I always feel pleasure in hearing from you—and of you—consequently, your letter of the 30th ult. was an acceptable annuity.
        Notwithstanding you have passed your 73 year, whilst you enjoy tolerable health, and retain your faculties in the vigor they are, I wish as well on public, as on private account, that length of days may be added to those which you have already numbered. A month from this day, if I live to see the completion of it, will place me on the wrong (perhaps it would be better to say, on the advanced) side of my grand climacteric; and altho’ I have no cause to complain of the want of health, I can religiously aver

that no man was ever more tired of public life, or more devoutly wished for retirement, than I do.
        I hope, and believe, that the spirit of anarchy in the western counties of this State (to quell which the force of the Union was called for) is entirely subdued; and altho’ to effect it, the community has been saddled with a considerable expence, yet I trust no money could have been more advantageously expended; both as it respects the internal peace & welfare of this country, and the impression it will make on others. The spirit with which the Militia turned out, in support of the Constitution, and the laws of our country—at the sametime that it does them immortal honor—is the most conclusive refutation that could have been given to the assertions of Lord Sheffield, and the predictions of others of his cast—that without the protection of G. Britain, we should be unable to govern ourselves; and would soon be involved in anarchy & confusion. They will see that republicanism is not the phantom of a deluded imagination: on the contrary, that under no form of government, will laws be better supported—liberty and property better secured—or happiness be more effectually dispensed to mankind.
        The successes of our Army to the westward has, already, been productive of good consequences. They have dispelled a cloud which lowered very heavily in the northern hemisphere (six nations)—and tho’ we have received no direct advices from General Wayne since November, there is reason to believe that the Indians with whom we are, or were, at war in that quarter—together with their abetters—begin to see things in a different point of view; but what effect these favorable changes may have on the Southern Indians, is not easy, at this moment, to decide.
        I accord fully in opinion with you, that the plan of annual presents in an abstract view, unaccompanied with other measures, is not the best mode of treating ignorant Savages, from whose hostile conduct we experience much distress; but it is not to be overlooked, that they, in turn, are not without serious causes of complaint, from the encroachments which are made on their lands by our people; who are not to be restrained by any law now in being, or likely to be enacted. They, poor wretches, have no Press thro’ which their grievances are related; and it is well known, that when one side only of a Story is heard, and often repeated, the human mind becomes impressed with it, insensibly—The

annual presents however, which you allude to, are not given so much with a view to purchase peace, as by way of retribution for injuries, not otherwise to be redressed. These people are very much irritated by the continual pressure of land Speculators & settlers on one hand; & by the impositions of unauthorised, & unprincipled traders (who rob them in a manner of their hunting) on the other. Nothing but the strong arm of the Union—or in other words—energetic laws, can correct these abuses—but here! jealousies, & prejudices (from which I apprehend more fatal consequences to this government than from any other source) aided by local situations—& perhaps by interested considerations, always oppose themselves to efficient measures.
        My communications to Congress at the last and present Session, have proceeded upon similar ideas with those expressed in your letter—namely—to make fair treaties with the Savage tribes—(by this I mean that they shall perfectly understand every article & clause of them from correct & repeated interpretations)—that these treaties shall be held sacred, & the infractors on either side punished exemplarily; and to furnish them plentifully with goods under wholesome regulations, without aiming at higher prices than is adequate to cover the cost, & charges. If measures like these were adopted, we might hope to live in peace & amity with these borderers; but not whilst our citizens, in violation of law and justice, are guilty of the offences I have mentioned, & are carrying on unauthorised expeditions against them—and when, for the most attrocious murders, even of those of whom we have the least cause of complaint, a Jury on the frontiers, can hardly be got to listen to a charge, much less to convict a culprit.
        The madness of European powers, and the calamitous situation into which all of them are thrown by the present ruinous War, ought to be a serious warning to us, to avoid a similar catastrophe as long as we can with honor & justice to our national character. What will be the result of Mr Jay’s mission, is more than I am able, at this moment, to disclose. Charged as he has been with all matters in dispute between the two countries (not, as has been insinuated in some of the Gazettes, merely to that of spoliation) it may easily be conceived that there would be a large field of discussion; but upon what principle (except that of

piracy) to account for the conduct of the Bermudian privateers, at this stage of the negotiation, is beyond my comprehension on any fair ground of conjecture; as it must swell the bill. With very great esteem & regard I am—Dear Sir Your affecte Hble Servt
        
          Go: Washington
        
      